Order entered October 28, 2022




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                             No. 05-22-01032-CV

 IN RE GET ME MEARS GROUP HOLDINGS, LLC, GMM2, LLC, GET
 ME MEARS, INC., JOHN W. CASTLE, COWEN AND COMPANY, LLC,
ROHIT MANOCHA, TRIARTISAN CAPITAL ADVISORS, LLC, ROSCOE
 F. WHITE III, AND GRANITE FAMILY IPROPERTIES, LLC, Relators

         Original Proceeding from the 160th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-22-02983

                                   ORDER
     Before Chief Justice Burns, Justice Partida-Kipness, and Justice Smith

     Based on the Court’s opinion of this date, we DENY relators’ petition for writ

of mandamus. We DENY relators’ motion for stay as moot.


                                           /s/    ROBBIE PARTIDA-KIPNESS
                                                  JUSTICE